Citation Nr: 1811301	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-29 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than November 14, 2012 for the grant of service connection for ischemic heart disease (IHD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1968 to November 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the course of the appeal, the claims file was transferred to the RO in Nashville, Tennessee.

In November 2017, the Veteran testified at a video conference hearing before the undersigned.

In an October 2013 VA Form 21-4138, the Veteran requested entitlement to an effective date earlier than November 14, 2012 for the grant of service connection for diabetes mellitus, type II.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It would violate due process for the Board to take jurisdiction without an initial determination by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDINGS OF FACT

1.  VA did not deny compensation for any heart disorder prior to the October 2013 VA rating decision on appeal which granted service connection for IHD on the merits.

2.  The date of receipt for the claim of entitlement to service connection for IHD was received on November 14, 2012 and not within one year of the Veteran's separation from active service.  The earliest date entitlement could have arisen for entitlement to service connection for IHD was in 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than November 14, 2012 for the grant of service connection for IHD have not been met.  38 U.S.C. §§ 5101, 5102, 5103, 5103A, 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.103, 3.114, 3.151(a), 3.155(a), 3.156, 3.157, 3.159, 3.400(b)(2)(ii) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  VA's duty to notify was satisfied by the April 2013 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law.  38 U.S.C. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  The Veteran provided testimony at a November 2017 hearing before the undersigned.  See 38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Veteran contends that he is entitled to an effective date earlier than November 14, 2012 for the grant of service connection for IHD.  In the April 2014 VA Form 21-0958 (Notice of Disagreement), the Veteran asserted the effective date should be from 2005 when the claim was denied.  In the August 2014 VA Form 9 (Substantive Appeal), the Veteran explained that his October 2004 request for entitlement to service connection for hypertension included IHD, prior to October 2004 he had an angioplasty, and since VA had this medical evidence of record a sympathetic reading should be considered for an earlier effective date.  At the November 2017 Board hearing, the Veteran reiterated his previous contentions raised during the course of the appeal.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

VA must look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  But in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

Prior to March 24, 2015, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  But VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App.at 35. 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

In some cases, once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: VA or uniformed services examination or hospitalization report; evidence within the competency of a private physician or layman that shows the reasonable probability of entitlement to benefits; or examination reports, clinical records, and transcripts of records by state, county, municipal, recognized private institutions, or other Government hospitals.  See 38 C.F.R. § 3.157(b).  A report of examination implies that the medical record describes the results of a specific, particular examination.  Massie v. Shinseki, 25 Vet. App. 123 (2011).

By way of procedural history, the Veteran initially requested service connection for hypertension in a June 1983 VA Form 21-526 (Application for Compensation or Pension) and it was denied on the merits in an August 1983 VA rating decision.  The Veteran did not submit a timely notice of disagreement with the August 1983 VA rating decision.  In an August 1995 VA Form 21-526, the Veteran requested to reopen the previously denied claim of service connection for hypertension, and in a March 1996 VA rating decision the claim was not reopened.  The Veteran filed a timely notice of disagreement in April 1996 and the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case in June 1996; however, the Veteran did not submit a timely substantive appeal so the issue was not perfected on appeal.

In an October 2004 VA Form 21-526, the Veteran, again, requested to reopen the previously denied claim of service connection for hypertension as secondary to diabetes mellitus, type II, as well as requested service connection for diabetes mellitus, type II, to include as due to herbicide exposure while stationed in Korea.  In a June 2005 VA rating decision, the AOJ did not reopen the previously denied claim of service connection for hypertension and denied service connection for diabetes mellitus, type II.  The AOJ also explained that while the Veteran had active service in Korea with Company A 127th Signal Battalion, that unit is not recognized as being exposed to Agent Orange nor was there any evidence of exposure to herbicides in any other period of his service.  The Veteran did not submit a timely notice of disagreement with the June 2005 VA rating decision.

On November 14, 2012 the Veteran's submission of VA Form 21-526 was received by VA.  He requested, again, to reopen the previously denied claim of service connection for hypertension, as well as requested, in part, to reopen the previously denied claim of service connection for diabetes mellitus, type II, and for entitlement to service connection for heart disease.  He also noted that all claimed disabilities are related to herbicide exposure.  In the October 2013 VA rating decision on appeal, the AOJ, in part, denied service connection for hypertension and granted service connection for IHD and diabetes mellitus, type II, both on a presumptive basis as manifested to a compensable degree following separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  With regard to the claim on appeal, the Board notes that IHD was assigned at 100 percent disabling, effective November 14, 2012.

At the outset, the Board notes that based on a review of the record and the June 2005 VA rating decision, as discussed above, the issue of service connection for IHD was not granted on the basis of presumption under the Agent Orange Act of 1991.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).  As a result, the special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs for earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure is not applicable in this case.  See 38 C.F.R. § 3.816 (2017); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Additionally, although the Veteran is presumed to have been exposed to herbicides, and although he is diagnosed with a presumptive disability, he is not a Nehmer class member for purposes of assigning an earlier effective date under 38 C.F.R. § 3.816.  See Nehmer III.  That section only applies to "Vietnam veterans," which does not include veterans with service Korea.  See 38 C.F.R. § 3.816 (b)(1)(i);

In cases involving presumptive service connection under 38 C.F.R. § 3.309, to include for chronic diseases under 38 C.F.R. § 3.309(a) as in this case, the effective date will be the date entitlement arose, if claim is received within one year after separation from active duty; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(ii).

Within one year after separation from active service, the record is silent for any informal or formal claims requesting service connection for any disability, to include hypertension or heart disease.  As a result, since the date of claim for service connection for IHD was not received within one year after separation from active service in November 1971, the Board considers whether the date of receipt of claim, or date entitlement arose, whichever is later, is the proper effective date for the grant of service connection for IHD.

While the Veteran signed and dated the VA Form 21-526 in October 2012, it was not obtained and associated with the claims file until November 14, 2012.

Prior to November 14, 2012, the Board acknowledges that the claims file contains the Veteran's formal claims regarding service connection specifically for hypertension in June 1983, August 1995, and October 2004.  Private treatment records were also associated with the record in February 2005 that include assessments of coronary artery disease (CAD) dated in January 2003, October 2003, September 2004, and January 2005.  Nevertheless, there was no demonstrated intent, in writing, by the Veteran or his representative to seek VA disability compensation benefits for any heart disorder prior to November 14, 2012.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Brokowski, 23 Vet. App. at 84; MacPhee, 459 F.3d at 1326-27; Cintron, 13 Vet. App. at 259; Brannon, 12 Vet. App. at 35.  In fact, the Veteran's claim for IHD is a distinct disorder from hypertension and claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008).  As such, the Board finds the date of receipt for the claim of entitlement to service connection for IHD was on November 14, 2012.

With regard to the date entitlement arose, as noted above, a January 2003 private treatment record noted an assessment of a heart disability.  Along with submission of the VA Form 21-526 in November 2012, additional private treatment records were obtained and associated with the record which document heart procedures in June 2001 and January 2012 as well as assessments of CAD in November 2006, January 2012, May 2012, and August 2012.  Upon VA Disability Benefits Questionnaire (DBQ) examination through QTC Medical Services for IHD in August 2013, a diagnosis of IHD was provided and the examiner concluded the date of onset of symptoms was in 2000.

Although in this instance lay evidence may not on its own establish a diagnosis of CAD or IHD, it may provide competent and sufficient evidence of a diagnosis if describing symptoms which are later supported by a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Resolving all reasonable doubt in favor of the Veteran, this is the situation here.  While medical records initially document as assessment of a heart disability in January 2003, the August 2013 VA examiner concluded the date of onset of such symptomatology was in 2000.  Accordingly, the Board finds that the earliest date entitlement could have arisen was in 2000.

As a result of the Board's findings that the date of receipt for the claim (November 2012) is later than the date entitlement arose (2000), an effective date earlier than the currently assigned November 14, 2012 for the grant of service connection for IHD is not warranted.  See 38 U.S.C. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2)(ii).


ORDER

An effective date earlier than November 14, 2012 for the grant of service connection for IHD is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


